 

Exhibit 10.2

 

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS

EXHIBIT BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD BE

COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED. SUCH PORTIONS ARE

MARKED AS INDICATED WITH BRACKETS (“[***]”) BELOW

 

MARRONE BIO INNOVATIONS, INC.

 

CONSULTING AGREEMENT

 

This Consulting Agreement (“Agreement”) is made and entered into as of the 21
day of September 2020 (“Effective Date”) by and between Marrone Bio Innovations,
Inc., a Delaware corporation with its principal place of business located at
1540 Drew Avenue, Davis, CA 95618) (“MBI”), and James B. Boyd, (“Consultant”).
MBI and Consultant are sometimes referred to herein individually as a “Party” or
collectively as “the Parties”. For the Parties’ mutual benefit, following
Consultant’s termination of employment with MBI pursuant to that certain
Employment Separation Agreement, effective as of September 21, 2020, by and
between Consultant and MBI (such agreement, including the exhibits thereto, the
“Separation Agreement”), MBI desires to engage the services of Consultant as an
independent contractor, and Consultant desires to provide consulting services as
an independent contractor, on terms set forth more fully below.

 

In consideration of the mutual promises contained herein, the Parties agree as
follows:

 

1. SERVICES AND COMPENSATION

 

(a) Services. Consultant agrees to perform for MBI the services as described in
Schedule 1 incorporated herein by reference and such other services as may be
requested by MBI from time to time (the “Services”). The Parties may delete, add
or substitute Services, extend the Term of this Agreement (defined below in
Section 9(a)) or alter the terms of compensation by amending Schedule 1,
provided that such amendment must be signed by an authorized representative of
each Party and must indicate whether it is to replace or alter the then existing
Schedule 1.

 

(b) Compensation. MBI agrees to pay Consultant the compensation set forth in
Schedule 1 for the performance of the Services. Such compensation shall be
payable on the schedule set forth in Schedule 1.

 

(c) MBI Obligations. The obligations of MBI related to performance of the
Services are also set forth in Schedule 1.

 

(d) Authorization by MBI Required. Consultant is authorized to perform the
Services under this Agreement only upon the request or at the direction of an
Officer of MBI.

 

1

 

 

2. CONFIDENTIALITY

 

(a) Definition. “Confidential Information” means any MBI proprietary
information, technical data, Trade Secrets or know-how, including, but not
limited to, research, product plans, products, services, customers, customer
lists, markets, software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, finances or other business information disclosed by MBI to Consultant
either directly or indirectly in writing, orally, or by drawings or inspection
of parts or equipment. “Trade Secrets” means information that derives
independent economic value, actual or potential, from not being generally known
to the public or other persons who can obtain economic value from its disclosure
or use, and is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy.

 

(b) Obligation of Confidentiality. Consultant shall not, during or subsequent to
the Term of this Agreement, use MBI’s Confidential Information for any purpose
whatsoever other than the performance of Services on behalf of MBI or disclose
MBI’s Confidential Information to any third party, and it is understood that
such Confidential Information shall remain the sole property of MBI. Consultant
further agrees to take all reasonable precautions to prevent any unauthorized
disclosure of such Confidential Information including, but not limited to,
having each employee of Consultant, if any, with access to any Confidential
Information, execute a nondisclosure agreement containing provisions in MBI’s
favor substantially similar to Sections 2 (“Confidentiality”), 3 (“Ownership and
Licenses”) and 4 (“Warranties of Originality and Noninfringement”) of this
Agreement.

 

(c) Exceptions to Confidentiality Obligation. Confidential Information does not
include information which (i) is known to Consultant (except through
Consultant’s prior employment with MBI) at the time of disclosure to Consultant
by MBI as evidenced by written records of Consultant, (ii) has become publicly
known and made generally available through no wrongful act of Consultant, or
(ii) has been rightfully received by Consultant from a third party who is not
bound to treat the information as confidential on behalf of MBI and who is
authorized to make such disclosure. Nothing in this Agreement shall prevent
Consultant from disclosing Confidential Information to the extent Consultant is
legally compelled to do so by any court or governmental investigative, judicial,
or regulatory agency pursuant to proceedings over which such court or agency has
jurisdiction; provided, however, that prior to any such disclosure, Consultant
shall: (a) assert the confidential nature of the Confidential Information to the
court or agency; (b) immediately notify MBI, in writing of the court’s or
agency’s order or request to disclose; and (c) cooperate fully with MBI, at
MBI’s request, in protecting against any such disclosure and/or obtaining a
protective order narrowing the scope of the compelled disclosure and protecting
the confidentiality of the Confidential Information.

 

(d) Prohibition Against Disclosing Relationship. Without MBI’s prior written
approval, Consultant shall not directly or indirectly disclose to anyone the
existence of this Agreement or the fact that Consultant is providing Services to
MBI, except (i) as may be required by law and (ii) to its attorneys,
accountants, and other professional advisors.

 

2

 

 

(e) Prohibition Against Improper Use of Third-Party Information. Consultant
agrees that Consultant will not, during the Term of this Agreement or
thereafter, improperly use in connection with the Services or disclose to MBI
any proprietary information or trade secrets of any former or current employer
or other person or entity with which Consultant has an agreement or duty to keep
in confidence information acquired by Consultant in confidence, if any, and that
Consultant shall not bring onto the premises of MBI any confidential or
non-public document or proprietary information belonging to such employer,
person or entity unless consented to in writing by such employer, person or
entity.

 

(f) Third-Party Confidential Information Disclosed by MBI. Consultant recognizes
that MBI has received and in the future will receive from third parties their
confidential or proprietary information subject to a duty on MBI’s part to
maintain the confidentiality of such information and to use it only for certain
limited purposes. Consultant agrees that Consultant owes MBI and such third
parties, during the Term of this Agreement and thereafter, a duty to hold all
such confidential or proprietary information in the strictest confidence and not
to disclose it to any person, firm or corporation or to use it except as
necessary in performing the Services for MBI and in accordance with Consultant’s
confidentiality obligations.

 

(g) Return of Confidential Information and other Documents. Upon the termination
of this Agreement, or upon MBI’s earlier request, Consultant shall deliver to
MBI all of MBI’s property and Confidential Information in tangible form that
Consultant may have in Consultant’s possession or control.

 

(h) Defend Trade Secrets Act. Notwithstanding anything to the contrary in this
Agreement, Consultant is hereby notified that 18 U.S.C. § 1833(b) states as
follows:

 

“An individual shall not be held criminally or civilly liable under any Federal
or State trade secret law for the disclosure of a trade secret that—(A) is
made—(i) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.”

 

Accordingly, notwithstanding anything to the contrary in this Agreement,
Consultant understands that it has the right to disclose in confidence trade
secrets to federal, state, and local government officials, or to an attorney,
for the sole purpose of reporting or investigating a suspected violation of law.
Consultant understands that it also has the right to disclose trade secrets in a
document filed in a lawsuit or other proceeding, but only if the filing is made
under seal and protected from public disclosure. Consultant understands and
acknowledges that nothing in this Agreement is intended to conflict with 18
U.S.C. § 1833(b) or create liability for disclosures of trade secrets that are
expressly allowed by 18 U.S.C. § 1833(b).

 

3

 

 

3. OWNERSHIP AND LICENSES

 

(a) Ownership by MBI. Consultant agrees that all inventions and discoveries
(including, but not limited to, concepts, ideas, processes, programs,
algorithms, methods, formulae, compositions, techniques, articles, and machines,
as well as improvements or know-how) and all original works of authorship,
whether or not patentable, copyrightable or protectable as Trade Secrets,
conceived or made by Consultant, alone or with others, that result from Services
provided by Consultant under this Agreement (collectively “Work Product”), are
the sole and exclusive property of MBI. For avoidance of doubt, Work Product
does not include Pre-Existing Material, defined in Section 3(b). Consultant
hereby irrevocably assigns to MBI all of its worldwide right, title and interest
in and to the Work Product, including all intellectual property rights and moral
rights. Consultant will ensure that each of its employees who provide Services,
if any, has entered into a written agreement with Consultant that appropriately
assigns, either directly to MBI or to Consultant who will then transfer these
rights to MBI, any and all rights and interests in any Work Product created in
connection with this Agreement. Consultant is prohibited from using any
equipment, supplies, or Confidential Information of MBI when doing work for
other entities or persons. Any inventions, discoveries, original works of
authorship, and other work done by Consultant in violation of the preceding
sentence shall be considered Work Product and shall be the sole and exclusive
property of MBI; and Consultant’s assignment to MBI applies to such Work
Product.

 

Consultant irrevocably agrees not to assert against MBI or its successors,
assigns, or licensees any claim of any intellectual property rights or moral
rights of Consultant relating to the Work Product. Consultant will ensure that
each of its employees who provide Services, if any, has entered into a written
agreement with Consultant that appropriately waives any and all claims relating
to any Work Product created in connection with this Agreement.

 

(b) Pre-Existing Materials. Consultant agrees that if in the course of
performing the Services, Consultant incorporates into any deliverable provided
to MBI, any invention, original work of authorship, improvement, development,
concept, discovery, or other proprietary information owned by Consultant or in
which Consultant has a right or license (“Pre-Existing Material”), (i)
Consultant shall inform MBI in writing before incorporating such Pre-Existing
Material into any such deliverable and shall provide substantiation of its
assertion that such Pre-Existing Material is not, in fact, Work Product; and
(ii) MBI is hereby granted and shall have a nonexclusive, royalty-free,
perpetual, irrevocable, worldwide license to reproduce, make derivative works
based upon, modify, perform, display, use, make, have made, sell, distribute,
and import such Pre-Existing Material as part of or in connection with such
deliverable. Consultant is prohibited from incorporating any third-party
materials (including, but not limited to, open source software and Creative
Commons documents and materials), intellectual property, or proprietary
information into any deliverable without MBI’s prior written approval of such
incorporation.

 

(c) Future Assurances. Consultant agrees to assist MBI, or its designee, at
MBI’s expense, in every proper way to secure MBI’s rights in the Inventions and
any copyrights, patents, mask work rights or other intellectual property rights
in any and all countries, including the disclosure to MBI of all pertinent
information and data, the execution of all applications, specifications, oaths,
assignments and all other instruments which MBI shall deem necessary in order to
apply for and obtain such rights and in order to assign and convey to MBI, its
successors, assigns and nominees the sole and exclusive rights, title and
interest in and to such Work Product, and any copyrights, patents, mask work
rights or other intellectual property rights. Consultant further agrees that
Consultant’s obligation to execute or cause to be executed, when it is in
Consultant’s power to do so, any such instrument or papers shall continue after
the expiration or termination of this Agreement.

 

4

 

 

(d) Power of Attorney. Consultant agrees that if MBI is unable because of
Consultant’s unavailability, dissolution, incapacity, or for any other reason,
to secure a signature by or on behalf of Consultant to apply for or to pursue
any application for any United States or foreign patents or mask work or
copyright registrations covering the Work Product assigned to MBI above, then
Consultant hereby irrevocably designates and appoints MBI and its duly
authorized officers and agents as Consultant’s agent and attorney in fact, to
act for and on Consultant’s behalf and stead to execute and file any such
applications and to do all other lawfully permitted acts to further the
prosecution and issuance of patents, copyright and mask work registrations with
the same legal force and effect as if executed by Consultant. This appointment
is coupled with an interest (which means that it shall remain in effect even
after Consultant dissolves or becomes incapacitated or dies).

 

4. WARRANTIES OF ORIGINALITY AND NONINFRINGEMENT

 

(a) Consultant’s Warranties. Consultant represents and warrants that all Work
Product and Services provided will be original with Consultant and will not
include any third-party Trade Secrets that Consultant has unlawfully
misappropriated, that the Pre-Existing Material will not infringe upon any
third-party intellectual property rights or include any third-party Trade
Secrets that Consultant has unlawfully misappropriated, and that the use by MBI
or its customers, representatives, distributors or dealers will not infringe any
patent, copyright, trade secret or other intellectual property right of any
third party. Consultant additionally warrants that the Services will be
performed in a professional and workmanlike manner, in conformance with the
standards for comparable services in the industry, and in compliance with any
specifications or other requirements of this Agreement and Schedule 1.

 

(b) Compliance with Laws. Consultant warrants that, in providing the Services,
it will comply with all applicable federal, state, and local laws and
regulations (including, but not limited to, United States Department of Commerce
and other United States export controls; Immigration Reform and Control Act of
1986; applicable wage and hour laws; the Equal Opportunity Clause stated in 41
CFR 60-1.4(a); Executive Order 11246 - Equal Employment Opportunity (as
amended); requirements for getting a business license).

 

5. INDEMNIFICATION BY CONSULTANT

 

Consultant shall indemnify and hold MBI harmless against any liability, loss,
cost, damage, claims, demands or expenses (including reasonable attorney’s fees)
of MBI or its customers, representatives, distributors or dealers arising out of
(i) any infringement or misappropriation or claim of infringement or
misappropriation with respect to any Work Product, Pre-Existing Material, or
Services provided by Consultant; (ii) any bodily injury, death, or damage to
tangible property caused by the Services or the negligence, willful misconduct,
misrepresentation, or omissions when there is a duty to act, of Consultant or of
any person for whose actions Consultant is legally liable; (iii) any violation
or claimed violation of a third party’s rights resulting from Consultant’s use
of any third-party materials without permission from the third party; or (iv)
any claim by a governmental entity or other third party as a result of
Consultant’s violation of any law or government regulation.

 

5

 

 

6. RECORDS AND REPORTS

 

Consultant agrees that it will from time to time during the Term of this
Agreement keep MBI advised as to Consultant’s progress in performing the
Services and that Consultant will, as requested by MBI, prepare written reports
in a form reasonably requested by MBI. It is understood that the time required
in the preparation of such written reports shall be considered time devoted to
the performance of Consultant’s Services.

 

7. NO CONFLICTING OBLIGATIONS

 

Consultant certifies that Consultant has no outstanding agreement or obligation
that is in conflict with any of the provisions of this Agreement, or that would
adversely affect Consultant’s performance, and Consultant agrees that Consultant
shall not enter into any such conflicting Agreement during the Term of this
Agreement.

 

8. INSURANCE

 

During the Term and for the period stated below, Consultant shall maintain, at
its own expense, the following insurance coverage: Automobile Liability
Insurance, including coverage for all owned, leased, non-owned, and hired
vehicular equipment, with minimum coverage of Five Hundred Thousand Dollars
($500,000) per accident for bodily injury and property damage liability
combined. The required insurance shall either be maintained for four (4) years
after completion of the Services or provide coverage for claims made up to four
(4) years after completion of the Services.

 

9. TERM AND TERMINATION

 

(a) Term. The term of Consultant’s service as a consultant to MBI pursuant to
this Agreement will commence on the day immediately following the Termination
Date (as defined in the Separation Agreement, the “Commencement Date”), and will
continue for a term of one year thereafter, unless terminated earlier as
provided below or extended by mutual agreement of MBI and the Consultant (the
“Term”).

 

(b) Termination by MBI. MBI may terminate this Agreement upon giving five (5)
days prior written notice to Consultant. Any such notice of termination shall be
addressed to Consultant as stated in Section 13(b) (“Notices”) below. MBI may
terminate this Agreement immediately upon notice if Consultant refuses to or is
unable to perform the Services or is in breach of any material provision of this
Agreement or the Separation Agreement.

 

6

 

 

(c) Obligations Upon Termination and Survival. Upon such termination all rights
and duties of the Parties toward each other shall cease except:

 

(i) if MBI terminates this Agreement within the one-year period following the
Commencement Date for any reason other than due to Consultant’s (A) refusal or
inability to perform the Services, or (B) breach of any material provision of
this Agreement or the Separation Agreement, any unvested restricted stock units
granted to Consultant in accordance with Schedule I will immediately vest; and

 

(ii) The following Sections shall survive termination of this Agreement: 2
(“Confidentiality”), 3 (“Ownership and Licenses”). 4 (“Warranties of Originality
and Noninfringement”), 5 (“Indemnification by Consultant”); 8 (“Insurance”),
9(c) (“Obligations Upon Termination and Survival”), 10 (“Assignment”), 11
(“Independent Contractor”), 12 (“Arbitration and Equitable Relief”), and 13
(“Miscellaneous”).

 

10. ASSIGNMENT

 

Neither this Agreement nor any right or interest herein may be assigned or
transferred by Consultant without the express written consent of MBI. Any such
attempted assignment shall be null and void.

 

11. INDEPENDENT CONTRACTOR

 

(a) Independent Contractor Status. Consultant, including any employee of
Consultant, will at all times during the performance of the Services be
considered an independent contractor. The Services performed are outside the
usual course of MBI’s business. Consultant represents and warrants that
Consultant is customarily engaged in an independently established trade,
occupation, or business of the same nature as the Services performed. Nothing in
this Agreement shall in any way be construed to constitute Consultant as an
agent, employee or representative of MBI. This Agreement should not be construed
as creating an employment relationship, agency, partnership, joint venture or
any other form of association for tax purposes or otherwise between the
Parties.. Neither Party will have the right to enter into any contracts or
binding commitments in the name of the other Party or on such other Party’s
behalf. Unless otherwise stated in this Agreement, Consultant shall furnish, at
its own expense, the materials, equipment, supplies, and other resources
necessary to perform the Services. MBI shall furnish to Consultant for
performance of the Services the equipment, materials and data set forth in
Schedule 2. The cost to Consultant, if any, to be paid to MBI for such items is
set forth in Schedule 2. Upon the earlier of completion of the Services or
termination of this Agreement, Consultant shall, within a reasonable time,
return to MBI the items furnished by MBI.

 

7

 

 

(b) Taxes. When required, MBI will issue to Consultant and file with the
Internal Revenue Service Form 1099-MISC for payments made to Consultant.
Consultant acknowledges and agrees that Consultant is obligated to report as
income all compensation received by Consultant pursuant to this Agreement, and
Consultant acknowledges the obligation to pay, and agrees to pay, all
self-employment and other taxes, and understands that MBI is not responsible for
state unemployment insurance or workers’ compensation premiums on Consultant’s
account. Consultant acknowledges and agrees that Consultant is obligated to
report as income all compensation received by Consultant pursuant to this
Agreement. Consultant, on behalf of Consultant and Consultant’s successors,
assigns, and heirs, agrees to defend, indemnify and hold MBI, including MBI’s
employees, officers, directors, agents, subsidiaries and affiliates, harmless
from and against any damage, claim, losses, fee, assessment, interest charge or
penalty incurred by or charged to MBI as a result of any claim, cause of action
or assessment by any government agency for any nonpayment or late payment by
Consultant of any tax or contribution based on compensation paid hereunder to
Consultant or because MBI did not withhold any taxes from compensation paid
hereunder.

 

(c) No Employee Benefits. Consultant acknowledges that neither Consultant nor
any of its employees are entitled to any employee benefits of MBI, including but
not limited to, disability or unemployment insurance, workers’ compensation,
medical or life insurance, sick leave, compensation time, overtime, retirement
or holiday benefits, vacation time, profit sharing, bonuses, or any other
employment benefit nor will MBI make deductions from any amounts payable to
Consultant for taxes or insurance. All benefits, including workers’ compensation
benefits, if applicable, shall be the sole responsibility of Consultant.
Consultant agrees to provide workers’ compensation insurance for Consultant
employees and agents. If Consultant is reclassified by a state or federal agency
or court as an employee of MBI for tax or other purposes, Consultant will become
a non-benefit employee and will receive no benefits from MBI, except those
mandated by state or federal law, even if by the terms of the benefit plans or
programs of MBI in effect at the time of such reclassification Consultant would
otherwise be eligible for such benefits.

 

12. ARBITRATION AND EQUITABLE RELIEF

 

(a) Arbitration. Except as provided in Section 12(b) (“Equitable Relief”) below,
all disputes, claims, and controversies between the Parties arising out of or
related to this Agreement or the breach of this Agreement shall be settled by
confidential arbitration. “Confidential” means the fact of a dispute, the fact
of the arbitration, the details of the arbitration, and the result shall be kept
confidential by the Parties. The arbitration shall be conducted by one
arbitrator, under the auspices of JAMS and under its then-current Streamlined
Arbitration Rules and Procedures (if no disputed claim or counterclaim exceeds
$250,000, not including interest or attorneys’ fees), or under its then-current
Comprehensive Arbitration Rules and Procedures (if any disputed claim or
counterclaim exceeds $250,000, not including interest or attorneys’ fees). Any
arbitration will be governed by the Federal Arbitration Act (“FAA”) and
conducted in a manner consistent with the JAMS Rules, supplemented by the
California Rules of Civil Procedure, to the extent permitted by the FAA. The
power of the arbitrator shall not exceed that possessed by a judge in a Superior
Court in California. The arbitrator shall issue a written opinion in support of
his or her decision, stating the legal and factual basis for the decision and
the reasoning leading to such decision. The arbitrator is prohibited from
awarding damages or remedies in excess of those allowed by the provisions of
this Agreement. The decision and award of the arbitrator shall be final and
binding and judgment on the award so rendered may be entered in any court having
jurisdiction. The arbitration shall be held in Yolo County, California, or a
mutually convenient location. The Parties will equally share the arbitrator’s
fee and the JAMS administrative fee, but each Party shall bear its own costs and
expenses, including attorney’s fees, witness fees, travel expenses, and
preparation costs. This section will not prevent either Party from seeking
provisional relief (including a temporary restraining order or preliminary
injunction) from any court having jurisdiction over the Parties and the subject
matter of their dispute. BY AGREEING TO THIS BINDING ARBITRATION PROVISION, BOTH
CONSULTANT AND MBI GIVE UP ALL RIGHTS TO TRIAL BY JURY.

 

8

 

 

(b) Equitable Relief. Consultant agrees that it would be impossible or
inadequate to measure and calculate MBI’s damages from any breach of the
covenants set forth in Sections 2 (“Confidentiality”) or 3 (“Ownership and
Licenses”) herein. Accordingly, Consultant agrees that if Consultant breaches
Sections 2 or 3, MBI will have available, in addition to any other right or
remedy available at law or in equity, the right to obtain from any court of
competent jurisdiction an injunction restraining such breach or threatened
breach and compelling specific performance of any such provision. Consultant
further agrees that no bond or other security shall be required in obtaining
such equitable relief.

 

(c) Limitation of Liability. MBI SHALL NOT BE LIABLE FOR ANY CONSEQUENTIAL,
INCIDENTAL, INDIRECT, OR SPECIAL DAMAGES INCURRED, EVEN IF ADVISED IN ADVANCE OF
THE POSSIBILITY OF SUCH DAMAGES. MBI’S LIABILITY WITH RESPECT TO THIS AGREEMENT
OR ANY CLAIM RELATED TO THE SERVICES (WHETHER IN CONTRACT, TORT OR OTHERWISE) IS
LIMITED TO AN AMOUNT EQUAL TO THE AMOUNTS PAID OR PAYABLE BY MBI UNDER THIS
AGREEMENT. THE FOREGOING SHALL CONSTITUTE CONSULTANT’S EXCLUSIVE REMEDY.

 

13. MISCELLANEOUS

 

(a) Entire Agreement; Order of Precedence; and Amendment. This Agreement,
including the Schedules attached, is intended as the final, complete and
exclusive statement of the terms of the agreement between the Parties, and
supersedes all prior understandings, writings, proposals, representations or
communications, oral or written, relating to the subject matter hereof (other
than the Inventions and Restrictive Covenant Agreement dated [● DATE] between
the Parties , which remains in full force and effect to the extent by its terms
survives termination of Consultant’s employment, and other than the third
sentence of Paragraph 8(a) of the Inventions and Restrictive Covenant Agreement,
which the Company hereby waives). In the event of any conflict between the front
part of this Agreement (i.e., Sections 1 through 13) and Schedule 1, the
provisions of Schedule 1 will prevail. This Agreement may not be modified except
in a writing executed by both Parties. For the avoidance of doubt, nothing in
this Agreements alters in any way the Parties’ respective rights and obligations
under the Separation Agreement.

 

9

 

 

(b) Notices. Notices shall be given in writing to the address shown at the
beginning of this Agreement or under the signature block below, or to such other
address as either Party may substitute by written notice to the other. Any
notice involving breach or termination shall be personally delivered or sent by
recognized overnight courier (such as Federal Express or DHL) or by certified
mail, postage pre-paid and return receipt requested. All other notices may
additionally be sent by fax or e-mail with a confirmation of transmission by the
transmitting machine. All notices shall be deemed to have been given and
received on the earlier of actual delivery (except that faxes and e-mails sent
on a non-business day or after business hours, according to the recipient’s
business calendar, will be deemed received on the next business day) or three
(3) days from the date of postmark.

 

(c) Waiver; No Election of Remedies. Failure of either Party to enforce
compliance with any provision of this Agreement shall not constitute a waiver of
such provision unless accompanied by a clear written and signed statement that
such provision is waived. A waiver of any default or of any of the terms and
conditions of this Agreement shall not be deemed to be a continuing waiver or a
waiver of any other default or of any other term or condition, but shall apply
solely to the instance to which such waiver is directed. The termination of this
Agreement or the exercise of any right or remedy provided in this Agreement
shall be without prejudice to the right to exercise any other right or remedy
provided or by law or equity.

 

(d) Severability. In the event any provision of this Agreement is found to be
invalid, illegal or unenforceable, a modified provision shall be substituted
which carries out as nearly as possible the original intent of the Parties, and
the validity, legality and enforceability of the remaining provisions shall not
in any way be affected or impaired thereby. If no such substitution can be made,
such invalid, illegal or unenforceable provision shall be deleted, and the
remaining provisions shall not in any way be affected or impaired thereby.

 

(e) Governing Law and Venue. This Agreement shall be construed in accordance
with, and all disputes shall be governed by, the laws of the State of
California, as applied to contracts made and to be performed in California,
without applying conflict of laws rules. Subject to the Arbitration provision
above, the Superior Court of Yolo County and/or the United States District Court
for the Eastern District of California shall have exclusive jurisdiction and
venue over all controversies; provided, however, that either Party may seek
equitable remedies, including injunctive relief and specific performance, for
the purpose of protecting its intellectual property rights in any court of
competent jurisdiction, wherever located.

 

(f) Headings. Headings in this Agreement are for the purpose of convenience
only, and are not intended to be used in its construction or interpretation.

 

(g) Counterparts. This Agreement may be executed in two counterparts with the
same effect as if both Parties had signed the same document. All counterparts
will be construed together and will constitute one agreement. A facsimile or
image file (such as pdf or tiff) copy or photocopy of this Agreement, including
the signature pages, shall be deemed to be an original.

 

(h) Interpretation. Each provision of this Agreement shall be fairly interpreted
and construed in accordance with its terms and without any strict interpretation
or construction in favor of or against either Party.

 

10

 

 

The Parties have executed this Agreement on the date(s) shown below, to be
effective as of the Effective Date first above written.

 

“Consultant”   “MBI”             MARRONE BIO INNOVATIONS, INC.         /s/ James
B. Boyd   By: /s/ Linda V. Moore Signature       James B. Boyd   Name: Linda V.
Moore (Print Name)           Title: E.V.P. and General Counsel         Date:
September 21, 2020   Date: September 21, 2020

 

Attachments

 

Schedule 1 Services, Compensation and Related Obligations

Schedule 2 Equipment and Materials to be Furnished

 

11

 

 

SCHEDULE 1

 

SERVICES, COMPENSATION AND RELATED OBLIGATIONS

 

Contacts.

 

Consultant:

Name: James B. Boyd

Title: Consultant

 

MBI’s principal contact:

Name: Kevin Helash

Title: CEO

Tel. #: [***]

Fax #: [***]

e-mail: [***]

 

Services.

 

Consultant will provide the following services with regard to the creation of an
entity dedicated to eradication of invasive species:

 

[***]

 

It is anticipated that the level of services Consultant will provide pursuant to
this Agreement will substantially differ from and will not exceed 20% of the
average level of services Consultant provided to MBI as an employee over the
36-month period immediately preceding the Effective Date.

 

Compensation.

 

For all Services described above, MBI shall pay Consultant as follows:

 

200,000 restricted stock units, which will be granted as soon as practical after
the Effective Date and, except as otherwise provided in Section 9(c)(i) of the
Agreement, which will vest in equal monthly installments over 12 months from the
Commencement Date (as that term is defined in Section 9(a) of the Agreement),
subject to Consultant’s compliance with the terms of the Agreement and the
Separation Agreement. The restricted stock units that vest will be settled (by
issuance of shares of MBI common stock) upon, or as soon as practicable (but not
more than 30 days) following, the date the restricted stock units vest. Vesting
of these restricted stock units shall accelerate in the event of Consultant’s
death.

 

1

 

 

SCHEDULE 2

 

EQUIPMENT AND MATERIALS TO BE FURNISHED

 

By MBI:

 

Laptop, monitor mouse, docking station

 

By Consultant:

 

N/A

 

Cost to Consultant for the Equipment and Materials Provided by MBI:

 

N/A

 

Items to be Returned (in addition to all of MBI’s property and Confidential
Information in tangible form):None

 

1

 